Citation Nr: 1815733	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO. 14-25 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a disability manifested by groin pain, to include chronic pain syndrome secondary to a service-connected hernia disability.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to April 2001, from January 2002 to February 2003, from May 2006 to March 2008, from December 2009 to December 2011, and from May 2012 to July 2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was afforded a hearing in January 2018 before the undersigned, and a hearing transcript has been associated with the record.

During the hearing, the Veteran withdrew the issue of entitlement to service connection for abdominal pain.


FINDING OF FACT

The probative evidence demonstrates that the Veteran has a disability, diagnosed as chronic pain syndrome, resulting from his service-connected right inguinal hernia repair surgery performed during active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for chronic pain syndrome resulting from the service-connected right inguinal hernia repair surgery have been met. 38 U.S.C.A. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309 (a) may be considered for service connection under 38 C.F.R. § 3.303 (b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).

Pursuant to 38 C.F.R. § 3.310 (a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995). Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Id. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
 
The Veteran claims he has right groin pain resulting from nerve damage he sustained while undergoing a right inguinal hernia repair surgery performed during service in August 2006. He contends that his treating providers have told him that this pain is due to nerve damage caused by the repair. See January 2018 hearing transcript. 

For the following reasons, the Board finds that service connection for chronic pain syndrome resulting from a service-connected hernia disability is established. These diagnoses are evidenced by the medical treatment records and opinions. See Clemons, 23 Vet. App. at 5 (observing in a case involving a claim for PTSD, that the veteran "did not file a claim to receive benefits only for a particular diagnosis, but for the affliction his mental condition, whatever that is, causes him") (emphasis added); see also Brokowski, 23 Vet. App. at 88 (regarding a physical injury claim).

The Veteran's service treatment records (STRs) show that he underwent right inguinal hernia repair surgery in August 2006. An August 2006 treatment report reflects that the Veteran was complaining of significant post-operative pain. The pain was assessed to be incisional, not neuropathic, and the iliolingual nerves were noted to have been intentionally sectioned at the time of surgery. Beginning in February 2007 the Veteran sought treatment for chronic abdominal pain, described as peri-umbilical right lower quadrant pain which started within two days of his right inguinal hernia repair surgery. He reported that the pain had been constant, and that it is located in his groin. See April 2007 STR. The same treatment note reflects that the Veteran has a well-healed incision on the right groin. Another February 2007 service treatment note indicates that the Veteran was evaluated for the possibility of neuroma at the incision site.

In September 2007, the Veteran was diagnosed with post herniorrhapy pain syndrome (PHPS) in a report by Dr. J.G, who examined the Veteran. This report reflects that the Veteran's pain originates in the area of the incision, and radiates to his right lower abdomen, scrotum and genitalia. The doctor diagnosed PHPS, and while he listed multiple potential causes for this condition, the first one listed is nerve damage. A recommendation was given for physical therapy, a CT scan and surgical exploration should all else fail. 

In March 2013, the Veteran was afforded a VA examination. The examiner noted that the Veteran was diagnosed with a right inguinal hernia in 2006, and currently experiences right groin pain. The examiner opined that there are no post-surgical inguinal complications on the right side. The Veteran's groin was also evaluated for a right groin condition status post injury. The examination reflects that there is no diagnosis of a right groin condition, as the examiner opined that there was no pathology to render a diagnosis.

VA treatment records dating from February 2007 to April 2015 show that the Veteran continued to be seen for chronic pain in the groin at the Walter Reed and Fort Belvoir VAMCs, and sought options for pain relief, including that of surgery in March 2015. 

Of record is an April 2015 report from Dr. S.R., a general and bariatric surgeon. Dr. S.R. states that he evaluated the Veteran for complaints of ongoing right groin nerve injury and chronic pain syndrome that has been present since his inguinal hernia repair in 2006. The surgeon indicated that he reviewed the Veteran's medical history, conducted a physical examination and ordered MRIs. He opined that the examination and diagnostic testing are consistent with chronic pain syndrome secondary to open right inguinal hernia repair performed while on active duty. In support of this conclusion, the doctor points to a February 2007 medical note from the Veteran's surgeons, who diagnosed the Veteran with chronic right nerve injury secondary to the mesh hernia repair. Dr. S.R. further states that it is his professional opinion that the Veteran was not adequately treated, and pertinently, that the Veteran's disability is severe, permanent, and directly originated from his hernia surgery. 

Finally, the Board also makes note of the Veteran's January 2018 testimony before the undersigned. The Board finds the Veteran's testimony to be probative and credible, and recognizes his reports of constant pain since his in-service hernia surgery. The Board further finds that the Veteran's testimony is corroborated by the medical evidence of record.

The above evidence satisfies all service connection elements. See Shedden, 381 F.3d at 1166-67; See also Allen, Vet. App. At 439, 448.

The Veteran has a current disability clearly established by the diagnoses of Dr. J.G. and Dr. S.R. The diagnosis of chronic pain syndrome is evidence of a current disability. See Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1166-67. The Veteran's treating physicians have clearly established that his chronic pain syndrome resulted from the right inguinal hernia repair surgery, linking his pain to an identifiable, underlying pathology; it is not pain alone. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001).

The Board recognizes that the 2013 VA examination fails to reflect a diagnosis. However, the VA examination is not only outweighed by the positive evidence of record, to include two separate expert reports reflecting a current diagnosis, but also is assigned less probative weight. The 2013 VA examination is not shown to have been based upon a review of the claims file or diagnostic testing, and it does not contain an etiological opinion.

The Board finds that by far, the most probative evidence of record is Dr. S.R.'s April 2015 medical opinion, as it is based on a review of the Veteran's medical file, a physical examination and diagnostic testing. This report also contains an opinion which is supported by an adequate rationale, and is the only such report of record.

The right inguinal hernia repair surgery performed during the Veteran's active military service establishes the second required element for service connection: in-service incurrence. Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1166-67. Additionally, the resulting pain in the right inguinal and groin areas commenced during the Veteran's active military service and continued for years following service, further supporting in-service incurrence, and as shown in the treatment notes of record as well as the Veteran's testimony.

The only probative, credible medical opinion of record notes the Veteran's chronic pain syndrome as resulting from the right inguinal hernia surgery performed while he was in active military service. The Board finds Dr. S.R.'s analysis persuasive. Thus, the third required element for service connection of a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service is established. See Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1166-67. Entitlement to service connection for chronic pain syndrome is therefore warranted.

ORDER

Entitlement to service connection for chronic pain syndrome resulting from right inguinal hernia surgery is granted.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


